DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Attorney David Stiennon on 7/15/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a belt installation device for installing a belt onto a paper machine classified in D21 F7/001.
II. Claims 14-15, drawn to an installation device for a changeable water removal belt in a fiber web machine, classified in D21 F1/10.

The inventions are independent or distinct, each from the other because: Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case:
There is no overlap in scope, because as pointed out by the examiner, the claims are drawn to entirely separate embodiment having mutually exclusive features;
There is no indication of record as of yet that these embodiments are obvious variants, however, restriction is a preliminary requirement and rejoinder is considered throughout prosecution;
Sub-combinations I and II have separate utility in that it does not require the feature of sub-combination I, in that the “A belt installation device” aspect is not required and other system of using an installation device are available. Also, sub-combinations I and II are distinct from each other since respective sub-combination I is specifically directed to “A belt installation device”  alone and sub-combination II is directed to “An installation device” which are different field of searches and would be a serious search and/or examination burden. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: separate classifications and searches as indicated in the listing above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 6 “a belt” should read “the belt” and in line 8 the word “can” should be replaced by “capable of” or “applies”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 2 and 8, the phrases “preferably” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A portion of claim 12 recite: “wherein the at least one aperture 15of the body second segment has a width at least 1.3 to 4.0 times a length of said aperture” is vague since it is unclear whether “the at least one aperture” and “said aperture” are the same.
Appropriate correction is required.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki Ogiwara; US 20060180290 A1.

Regarding 1, Ogiwara discloses: A belt installation device for installing a belt onto a paper machine, pulp machine or board machine (Abstract discloses “…a leader cloth for pulling and installing a belt body onto rolls in a paper machine…”), the belt installation device comprising: 5a flexible body having a first segment (4) having portions defining an attaching point (5) for attaching the belt installation device to a pulling member (Para [0023] discloses “FIG. 1 is a plan view of a leader cloth according to the present invention. A leader cloth 1 shown in FIG. 1 has a chevron-like configuration formed by a base portion 2, an apex portion 3, and side edge portions 4.”); a second segment (6) of the body which is wider than the first segment and which has portions defining at least one aperture (7, 7a, 7b, 7c,7d) for fastening the belt installation device (1) re-movably to a belt, and 10a central segment (8) of the body positioned between and connecting the first segment (4) and the second segment (6) (Fig. 1 is nearly the same as the claimed invention in Fig. 2.  Fig. 1 illustrates a base portion 2, an apex portion 3, and a central segment where stabilizer 5 is positioned as noted in para [0024].), wherein when the pulling member is attached to the first segment attaching point, the pulling member can apply a force of a selected pull strength without breaking the first segment at the attaching point (Fig. 1 and para [0027] discloses “When replacing the belt, tow ropes 9 are attached for pulling the belt onto the rolls in the paper machine. A plurality of holes 10 for tying the rope are formed in the vicinity of the apex portion of the leader cloth, and ropes are tied thereto.”), and wherein a force of greater than the selected 15pull strength applied to the first segment by the pulling member will break the first segment at the attaching point such that the pulling member detaches from the first segment, and wherein a bending axis is defined extending from the first segment to the second segment, and the body is bendable (Para [0020] discloses “when a stabilizer is attached to the front surface of the leader cloth, a bending stress is generated toward the rear surface like a bimetal. In order to offset the bending stress, the other stabilizer has to be attached to the opposite surface to preserve the balance with each other, whereby the leader cloth is prevented from warping and, thus, the leader cloth is prevented from generating sag and/or crease in passing between the rolls when pulled into the paper machine.” And para [0030] discloses Since a material of the leader cloth has to bear the force pulling the extremely heavy belt, a highly strong cloth is required.”). 
The only difference between the claimed invention and Ogiwara is lack of the exact values between at least 300 kgf to 900 kgf and the bending axis to have a radius of 800 mm.  However, Ogiwara throughout the description and Figs. 1 and 2 and for example, on para [0004] discloses “the leader cloth is connected to the end portion of the new belt; and the tensile force by traction via the rope is transmitted to the new belt via the leader cloth to pull the same onto the rolls.” and on para [0025] discloses “By balancing the installation tensile force between the stabilizers 5 and 6 attached to the both surfaces of the leader cloth, the leader cloth 1 can prevent sag, deformation or crease from occurring in the base portion.”  Clearly, Ogiwara discloses the problem and the solution of pulling force or tensile force and the bending stress associated with during installing a belt body onto rolls in a paper machine.  Therefore, it is obvious that an average artisan could readily apply the teachings of Ogiwara to a specific pulling strength values and the bending axis radius so as to arrive the claimed invention.  Even though the value of pulling strength values and the bending axis radius are not disclosed by Ogiwara as recited in the claimed invention, but the belt installation device for installing a belt onto a paper machine by Ogiwara is substantially identical to the claimed product for the reasons discussed with respect to claim 1, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in Ogiwara is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.). 

Regarding 2, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses:  further comprising: a pulling member which is a fastening rope of 10 - 15 mm diameter which is connected to the first segment at the attaching point, and a belt having portions defining at least one belt attaching point (10a), and 25wherein the belt (10) is fastened to the belt installation device by using said belt attaching means (2), preferably said at least one attaching point of the belt is fastened between a first layer (la) and a second layer (lb) of the belt installation device (Fig. 1 discloses fastening rope 9 connected to the first segment at the holes 9 on para [0027] and para [0032] discloses the diameter of the rope and Fig. 2 illustrates the belt body 101 between two flaps 106a and 106b.).  

Regarding 3, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein the body is comprised of two superposed layers of material, and wherein the second segment at least one aperture for fastening the body removably to a belt comprises at least one aperture in each of the two superposed layers, said belt being receivable between said two 5superposed layers (Again Fig. 2 discloses similar structure in the folded position and therefore it is obvious that an artisan could readily implement the teachings of Ogiwara in the claimed invention.).  

Regarding 4, Ogiwara discloses all of the limitations of its base claim 3.  Ogiwara further discloses: wherein the body first layer is attached to the second layer at the body central segment, the attachment being by an adhesive, a cable tie, a rope, metal clip(s), polymer clip(s) by melting at least partly 10surfaces of said superposed layers which facing each other, and/or vulcanizing said layers, the attachment leaving the layers unconnected at the body segment to allow a belt to receive a belt therebetween (Fig. 2 illustrates the belt body 101 between two flaps 106a and 106b and the vulcanizing of the layers is a specific design choice and intended function in which an artisan could readily implement it vis routine optimization.).   

Regarding 5, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein the attaching point (5) 15of the body first segment comprises an aperture (5a) (Fig. 1, holes 10.).  

Regarding 6, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein the selected pull strength is in a range of 400 - 600 kgf (The same explanation as in claim 1 applies herein as well and will not be repeated again to avoid redundancy.).  

Regarding 207, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein the body has a length direction extending from the first segment to the second segment, and a width direction perpendicular to the length direction, and a thickness perpendicular to both the length direction and the width direction, and wherein the body has a length of 150 - 400 mm, a thickness of at least 4 mm and equal or less than 40 mm, and a 25width determined on a widest part of the belt installation device of 150 - 550 mm (Fig. 1 illustrates very similar configuration as characterized by this claim and described throughout the disclosure, for example, para [0023-0028] and para [0019] discloses “the thickness of the portion attached with the stabilizer is small, and the leader cloth can easily pass through the clearance between the rolls.” and therefore, the specific thickness of cloth is standard since the thickness must be small enough to pass through the clearance between the rolls.).  

Regarding 8, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein in the body is of polyamide, and/or polyester, and/or polyethylene, and/or silicone, and/or polyurethane, and/or natural rubber (NR), and/or synthetic rubber (SR), and/or 30polytetrafluoroethylene (PTFE) the amount of said materials being preferably at least 50 wt.%, calculated of total weight of the belt installation device (1) (Para [0030] discloses material of the leader cloth such as  polyamide or polyester fabric, or a nonwoven cloth or the like using various materials is employed.  The fact that the amount of materials used is 50% is purely design choice and could readily by implemented via routine optimization.).  

Regarding 9, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein the body material is comprised of polyurethane, the amount of the polyurethane being at least 50 percent of the total weight of the belt installation device (The same explanation as in claim 8 applies herein as well.).  

Regarding 510, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein the body first segment attaching point comprises an aperture having a width of 10 - 40 mm (Fig. 1, and para [0032].  The aperture width must be at least the same or a bit bigger than the rope so that the ropes go through it.).  

Regarding 11, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein the body second segment at least one aperture has a length of 10-18 mm, and the attaching point of 10the first body segment comprises an aperture having a width of 10-40 mm (The same explanation as in claim 10 applies herein as well.).  

Regarding 12, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein the body has a length direction extending from the first segment to the second segment, and a width direction perpendicular to the length direction, and wherein the at least one aperture 15of the body second segment has a width at least 1.3 to 4.0 times a length of said aperture (The same explanation as in claim 7 applies herein as well and Fig. 1, and para [0032].  In addition, the fact that aperture has a width at least 1.3 to 4.0 times a length of said aperture is a mere scaling up the holes of Ogiwara so as to achieve the claimed invention.  It is a well settled case law in which Applicant’s attention is respectfully directed to the following MPEP 2144.04- IV entitled:   
A.    Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.).  

Regarding 13, Ogiwara discloses all of the limitations of its base claim 1.  Ogiwara further discloses: wherein the body has a length direction extending from the first segment to the second segment, and a width 20direction perpendicular to the length direction, and wherein the at least one aperture of the body second segment comprises a centermost aperture and at least one other aperture defined by portions of the body second segment, and the centermost aperture has a width that is smaller than a width of the at least one other aperture (Again, the disclosure and particularly Fig. 1 discloses similar structure as the claimed invention and therefore it is obvious that an artisan could readily implement the teachings of Ogiwara in the claimed invention via routine optimization.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW M ESLAMI/
Examiner, Art Unit 1748    

/Eric Hug/Primary Examiner, Art Unit 1748